                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION


MARTHA BELTON,                                       )
                                                     )
                          Plaintiff,                 )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:20-CV-211-BO
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that plaintiff’s motion for judgment on the
pleadings [DE 18) is GRANTED and defendant's motion for summary judgment [DE 20) is
DENIED. The Commissioner's decision is REMANDED for further proceedings consistent with
the foregoing.



This Judgment Filed and Entered on June 24, 2021, and Copies To:
Charlotte Williams Hall                                     (via CM/ECF electronic notification)
Wanda D. Mason                                              (via CM/ECF electronic notification)
Mark J. Goldenberg                                          (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
June 24, 2021                          (By) /s/ Nicole Sellers
                                               Deputy Clerk
